Title: To Thomas Jefferson from John Adams, 28 October 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London Oct. 28. 1787

Mr. Daniel Parker will have the Honour to deliver you this. He is an intelligent American, and well informed as any Man you will see from hence. I beg leave to introduce him to you.
Let me thank you for your late Letter and the important State Papers inclosed with it.
I have ordered to your Address, a dozen Copies of my Boudoir for the Marquis, who desired Mr. Appleton and Mr. Paine to have them sent. I have called it a Defence of the American Constitutions, because it is a Resistance to an Attack of Turgot. The two volumes are confined to one Point, and if a City is defended from an Attack made on the North Gate, it may be called a Defence of the City, although the other three Gates, the East West and South Gates were so weak, as to have been defenceless, if they had been attacked.—If a Warriour should arise to attack our Constitutions where they are not defencible, I’l not undertake to defend them. Two thirds of our States have made Constitutions, in no respect  better than those of the Italian Republicks, and as sure as there is an Heaven and an Earth, if they are not altered they will produce Disorders and Confusion.
I can tell you nothing of Politicks. All the world is astonished at the Secrecy of Mr. Pitt. Great Preparations for War, yet the World can find no Ennemy nor Object. Carmarthen “hopes the Scudd will blow over, and even that the Quarrell between the Port and Russia will be made up. While a Fire is burning in any quarter of Europe, no one can tell when or where it may Spread.” The General Understanding is that the U.S. are to be let alone, and they have given general orders to the Navy, to let American Vessells and Seamen alone. They will have their hands full, I believe, and there is little Plunder to be made of Americans, so that we may be quiet,—as long as they will let us.—But our Countrymen will do well to think of the Possibility of Danger and of the means of Defence. A war would cost us more than we have of Cash or Credit, but if we should be attacked we must defend, Money or no Money, Credit or no Credit. Whether John Bull has Command enough of his Passions to see us punctually fulfill our Treaties, as we must do, without being transported with rage, you who know him can tell as well as I.—We know this Gentlemans hasty temper so well that I think we may very safely wish for the Continuance of Peace, between France and him, even upon Selfish Principles, tho’ our Commerce and Navigation would be greatly promoted by a War, if we can keep out of it.
I tremble and agonize for the suffering Patriots in Holland. You may judge to what Lengths the Spight extends against them, by a formal Complaint of their High Mightinesses against Dumas, and a Requisition to me, to employ him no longer but to appoint some other Person in my absence. It is not I am well persuaded as Agent for the United States, but as a Friend of France or of the Patriotic Party against the Statholder, that he has unfortunately incurred this Censure and Displeasure. Yet as Mr. Dumas holds not his Character or Authority from me, I can do nothing, but transmit the Papers to Congress.
With great Esteem, I have the honour to be dear Sir, your most obedient Servant,

John Adams

